Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Gathy on 8/26/2022.

The application has been amended as follows: 
Claims 1-7 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Nenov (US 5935407).  Nenov teaches a process for coating a turbine engine high pressure compressor blade tip with an abrasive (“application of abrasive tips onto gas turbine blades”, col. 2 ln. 38-51), said process comprising: applying an adhesion layer onto a tip of the airfoil (“A bond coat is first applied to the substrate surface”, col. 2 ln. 52-54); adhering a plurality of grit particles to said adhesion layer (“abrasive particles are anchored to the bond coat by tack plating”, col. 3 ln. 42-43), wherein spaces are formed between said grit particles (“electroplating around them”, col. 3 ln. 47-48); applying a non-diffused matrix material to said adhesion layer and connecting to said grit particles (“abrasive particles are embedded in a metal matrix by entrapment plating an infill of metal alloy powder form a bath of nickel or cobalt plating solution having metal powder contained therein”, col. 4 ln. 9-17), said non-diffused matrix material comprising plated material and concentrated alloying elements distributed throughout the non-diffused matrix material (“an infill of metal alloy powder form a bath of nickel or cobalt plating solution having metal powder contained therein”, col. 4 ln. 11-17); and exposing said airfoil to an operating temperature of at least 1000 degrees Fahrenheit (“A typical heat treatment is at about 1975F”, col. 4 ln. 60-61); diffusing the plated material and the concentrated alloying elements within a diffused matrix material; and forming an alloy of the plated material and the concentrated alloying elements within the diffused matrix material (“the coated blades are heat treated to diffuse the CrAlX2 or M2CrAlX2 powder composition into the plating metal matrix creating a dense homogeneous matrix for the abrasive particles”, col. 4 ln. 57-60).  Nenov teaches applying a film of oxidant resistant coating over said plurality of grit particles and said matrix material (“a diffusion aluminide coating, to further improve the oxidation resistance of the abrasive coated tip”, col. 4 ln. 61-64).  The prior art does not teach or suggest applying a film of oxidant resistant coating is over said plurality of grit particles and said non-diffused matrix material as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABATHA L PENNY/Primary Examiner, Art Unit 1712